Citation Nr: 0932614	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain, to include a claim for degenerative joint disease and 
right sided thoracic pain.  

2.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee with lower leg pain.

3.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee with lower leg pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to February 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

In her claim filed in October 2003, the veteran reported that 
she had been stationed in the Persian Gulf after August 1, 
1990 and she specifically claimed that her hypertension 
resulted from exposure to an environmental hazard - chemical 
exposure - in the Gulf War.  Neither the Veteran's service 
personnel records nor a copy of her DD Form 214 is currently 
in the claims folder.  

There are specific provisions concerning compensation for 
disabilities occurring in Persian Gulf War Veterans, which 
are found at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The 
RO did not consider whether the claimed back and knee 
disabilities could be service-connected under these 
provisions.  

An attempt should be made to obtain the Veteran's service 
personnel records and her DD Form 214 to determine what 
service, if any, the Veteran had in the Southwest Theatre of 
Operations during the Persian Gulf War.  

The Board further notes that the report of the November 2003 
VA examination contains the statement that no medical records 
were available for review by the examiner.  

The Board also observes that a report of July 2005 x-rays of 
the legs contains the statement that all of the changes 
described could be related to old stress injuries.  

Based upon all of the above, an additional VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  NPRC should be requested to obtain 
and associate with the claims file copies 
of the Veteran's service personnel 
records as well as a copy of her DD Form 
214.  If possible, NPRC should verify any 
service in the Southwest Theatre of 
Operations.  The provisions in 38 C.F.R. 
§ 3.159(c) and (e) must be complied with.  

2.  Schedule the Veteran for a VA 
examination by an appropriate medical 
specialist to determine the nature and 
etiology of low back and/or bilateral leg 
problems.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder made be made available to 
the examiner for review in conjunction 
with the examination and must be reviewed 
prior to rendering any opinions, with 
said review being noted.  As it relates 
to any complaints of low back or leg 
problems, the examiner is requested to 
state whether it is at least as likely as 
not that the Veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's symptoms/identified 
disabilities are attributable to her 
service, including Gulf service.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with consideration of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
If the determination remains adverse to 
the Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

